Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-5, 18-27 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Renger (20040180118).
Renger discloses package (figs 1-6 including fig 3 with laminate including top, bottom with upper and lower surfaces in fig 3), films (first film 2, 8, with layers on 7 and also including the below interior frangible layer with psa; second film 1; where 1 is exterior of package; with respect to being “different”, the Office notes that the prior art states the above two films of different materials, different shapes, different sizes, etc.), lamination layer (3 which includes an interior of a first section, as shown in the below annotated figure), first sealing section having an interior surface (a section that includes the lamination layer 3 or a portion thereof, as well as 1 or a portion thereof; where the above section only includes a lamination layer and a second film; see section below in annotated figure at least including boxed in portion, whereby the interior surface is the surface adhered to the other interior surface by the below heat seal seam), second sealing section having an interior surface (another section comprising portions of first film, lamination layer, and second film; see sections below at least including other boxed in portion, whereby the interior surface is the surface adhered to the other interior surface by the below heat seal seam), 

    PNG
    media_image1.png
    425
    735
    media_image1.png
    Greyscale

side edges (edges such as perimeter of device), seam with an interface within seam (adjacent 13; heat seal in paragraph 44; see annotated figure above including the surfaces adhering to one another); first fin seal (seal along exterior that includes seam); interior frangible layer comprising psa (adjacent 4, 13, 11, paragraph 71), first exterior layer and second exterior layer (layer on either side of frangible layer such as 2, 8 in fig 3); either vertical flow wrap or horizontal flow wrap (as the user can orient the device either vertically or horizontally); extruded and oriented film (paragraphs 25, 31). 
Further, with respect to the materials, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416. With respect to the ranges provided, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a .
Response to Arguments
Applicant's arguments filed 09/09/2021 have been fully considered but they are not persuasive.  Applicant appears to argue that the Renger does not disclose a “laminate”.  Merriam Webster defines the above word as a product made by laminating and the above word as to unite (layers of material) by an adhesive or other means.  The layers in figure 3 of Renger are united by adhesive or other means and therefore by definition discloses a “laminate”.  Applicant then appears to argue that Renger does not disclose “seam” and states that the prior art relies on a seam after the product is opened and contend the seam no longer exists.  The Office again notes that Applicant’s claims are not to a process or method of steps.  The Office again notes that Renger discloses seam with an interface within seam (adjacent 13; heat seal in paragraph 44; see annotated figure above including the surfaces adhering to one another).  The Office notes that Applicant appears to ignore that Applicant’s require that the seam is “resealable”.  The prior art of Renger discloses the above feature of being resealable.  As for example, but not limited thereto, the abstract of Renger states “A resealable container is provided having a container opening and a rim and a multilayer film covering the container opening and the rim. The multilayer film contains at least an outer layer, a sealing layer facing the rim and a layer of adhesive between the outer layer and the sealing layer. The sealing layer is secured around the rim and contains a weak spot such that when the resealable container is first opened a double bead of said sealing layer remains on the rim in the region of the weak spot. Such resealable containers have improved tear-open behavior and resealability.”   Accordingly, Applicant/Appellant has not demonstrated error in the factual findings or reasoning set forth by the Office and the Office must maintain the rejection.



                     Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427.  The examiner can normally be reached on Monday - Friday 7:00am-5:30pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735